Case 4:19-cv-05844-KAW Document 11 Filed 10/30/19 Page 1 of 2
Case 4:19-cv-05844-KAW Document9 Filed 10/17/19 Page 1 of 1

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA.

1301 Clay Street _

 

Oakland, CA 94612
“cand. uscourts.gov LN"
October 17, 2019 Oy &f
Os be_ Si Oo <i
Laurie Elizabeth Alderman Tigi Sty, Hy)
473 Maple Avenue OIG, eX
Cotati, CA 94931 | NO SEG? Coy
oe oe coitus: SERA ata
: : “Og Bape

Subject: 19-cv-05844-KAW Mtg
Alderman y. City of Cotati

An order‘has been filed in the subject case that the complaint and summons be served
upon the defendant(s).

To ensure that proper service is made, the address(es) of the defendant(s) must be
submitted to this office. The bottom portion of this letter is to be used for the information. Please
print that current address for each listed defendant.

A self-addressed postage paid envelope is enclosed for your convenience in returning this
information. A prompt response with the requested information will be appreciated.
Sincerely,
Susan Y. Soong, Clerk

Aon Pune

by: [Jordan Burgan v
Case Systems Administrator
(510) 637-3537

Name Address

 

Rev, 7-19
of 2
Case 4:19-cv-05844-KAW Document 11 Filed 10/30/19 Page 2

Case 4:19-cv-O5844-KAW
Laurie Elizabeth Alderman v. City of Cotati, et al,
Information on addresses for Summons and service of documents

Below is information on the addresses and summons for my case.

Defendant City of Cotati should be addressed as City of Cotati, City Manager Damien O’Bid, City of Cotati
201 West Sierra Avenue

Cotati, CA 94931

707-792-4600

—€ity Hatt hours of operation: Hours: 7:30am-5:30pm Monday — Thursday. The city clerk’s name is
Lauren Berges,

 

 

 

 

 

 

 

 

Individual Defendants: Addresses:
| Mark Landman ; ‘| 365 Maple Ave, Cotati, CA, 94931-4180  ]
John Dell Osso 227 Eagle Dr, Cotati CA 94931
Wendy Skillman 79 William St, Cotati, CA, 94931-5214
| Susan Harvey 65 Nelson in, Cotati, CA, 94931-9605
John Moore 8592 Lakewood Ave, Cotati, CA, 94931-4468
Damien O'Bid 300 Piccadilly Pl, Windsor, CA, 95492-8349
Michael Parish c/o City of Cotati Police Department, 203 W
Sierra Ave, Cotati, CA 94931
Vicki Parker c/o City of Novato, Community Development
Department, 922 Machin Avenue
Novato, CA 94945

 

 

 

 

howl YOY
4 9 Gi me
joan [14

a ee

 
